DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment submitted on 3/31/2021.  Claims 1-4, 8-15, and 17-23 are pending in this application.  Claims 1, 19, and 20 are independent claims.  New claims 21-23 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 31, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  The Information Disclosure Statement has been placed in the application file and the information referred to therein has been considered as to the merits.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as 
Authorization for this Examiner’s amendment was given in an interview with Alex Starkovich (Registration No. 56,925) on April 21, 2021.
The application’s Abstract and claims have been amended as follows.

Please replace the Abstract with the following: 

	ABSTRACT OF THE DISCLOSURE 

Among other things, embodiments of the present disclosure relate to detecting performance degradation in database systems. For example, some embodiments of the present disclosure help to identify events associated with anomalous database system parameter states and assess the severity of such anomalous events. Other embodiments may be described and/or claimed.

Please amend claim 1 as follows:

1.  (Currently Amended)	A database system comprising:
a processor; and
memory coupled to the processor and storing instructions that, when executed by the processor, cause the database system to perform operations comprising:
monitoring a respective state for each of a plurality of infrastructure parameters associated with the database system; 

determining the monitored state of at least one infrastructure parameter is anomalous relative to a baseline state for the at least one infrastructure parameter, and the monitored state of at least one performance parameter is anomalous relative to a baseline state for the at least one performance parameter; and
generating, based on determining an anomalous monitored state for the at least one infrastructure parameter and the at least one performance parameter, a user experience assessment reflecting a magnitude of the anomalous monitored states on utilizing the database system by one or more users, wherein generating the user experience assessment includes weighting each of the plurality of anomalous states and determining a respective event score for each of the plurality of weighted anomalous states, and wherein determining the anomalous monitored state for the at least one infrastructure parameter or the at least one performance parameter includes:
predicting, based on an explanatory data model, one variable based on a plurality of other variables;
flagging an anomaly point in the predicted one variable; and
determining the anomalous monitored state based on a seasonal hybrid extreme studentized deviate (S-H-ESD) test applied to the predicted one variable.
 


21.  (Cancelled)

22.  (Cancelled)

23.  (Cancelled)

Allowable Subject Matter
Claims 1-4, 8-15, and 17-20 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for the indication of allowable subject matter.
As to independent Claims 1, 19, and 20, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A database system comprising:
a processor; and
memory coupled to the processor and storing instructions that, when executed by the processor, cause the database system to perform operations comprising:

monitoring a respective state for each of a plurality of performance parameters associated with the database system;
determining the monitored state of at least one infrastructure parameter is anomalous relative to a baseline state for the at least one infrastructure parameter, and the monitored state of at least one performance parameter is anomalous relative to a baseline state for the at least one performance parameter; and
generating, based on determining an anomalous monitored state for the at least one infrastructure parameter and the at least one performance parameter, a user experience assessment reflecting a magnitude of the anomalous monitored states on utilizing the database system by one or more users, wherein generating the user experience assessment includes weighting each of the plurality of anomalous states and determining a respective event score for each of the plurality of weighted anomalous states, and wherein determining the anomalous monitored state for the at least one infrastructure parameter or the at least one performance parameter includes:
predicting, based on an explanatory data model, one variable based on a plurality of other variables;
flagging an anomaly point in the predicted one variable; and
determining the anomalous monitored state based on a seasonal hybrid extreme studentized deviate (S-H-ESD) test applied to the predicted one variable.

19.  A tangible, non-transitory computer-readable medium storing instructions that, when executed by a database system, cause the database system to perform operations comprising:
monitoring a respective state for each of a plurality of infrastructure parameters associated with the database system; 
monitoring a respective state for each of a plurality of performance parameters associated with the database system; 
determining the monitored state of at least one infrastructure parameter is anomalous relative to a baseline state for the at least one infrastructure parameter, and the monitored state of at least one performance parameter is anomalous relative to a baseline state for the at least one performance parameter; and 
generating, based on determining an anomalous monitored state for the at least one infrastructure parameter and the at least one performance parameter, a user experience assessment reflecting a magnitude of the anomalous monitored states on utilizing the database system by one or more users, wherein generating the user experience assessment includes weighting each of the plurality of anomalous states and determining a respective event score for each of the plurality of weighted anomalous states, and wherein determining the anomalous monitored state for the at least one infrastructure parameter or the at least one performance parameter includes:
predicting, based on an explanatory data model, one variable based on a plurality of other variables;
flagging an anomaly point in the predicted one variable; and
determining the anomalous monitored state based on a seasonal hybrid extreme studentized deviate (S-H-ESD) test applied to the predicted one variable. 

20.  A method comprising: 
monitoring, by a database system, a respective state for each of a plurality of infrastructure parameters associated with the database system; 
monitoring, by the database system, a respective state for each of a plurality of performance parameters associated with the database system; 
determining, by the database system, the monitored state of at least one infrastructure parameter is anomalous relative to a baseline state for the at least one infrastructure parameter, and the monitored state of at least one performance parameter is anomalous relative to a baseline state for the at least one performance parameter; and 
generating, by the database system and based on determining an anomalous monitored state for the at least one infrastructure parameter and the at least one performance parameter, a user experience assessment reflecting a magnitude of the anomalous monitored states on utilizing the database system by one or more users, wherein generating the user experience assessment includes weighting each of the plurality of anomalous states and determining a respective event score for each of the 
predicting, based on an explanatory data model, one variable based on a plurality of other variables; 
flagging an anomaly point in the predicted one variable; and
determining the anomalous monitored state based on a seasonal hybrid extreme studentized deviate (S-H-ESD) test applied to the predicted one variable.

The elements of independent Claims 1, 19, and 20 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.C./
Examiner, Art Unit 2114


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114